Citation Nr: 1404302	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-12 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher rating (evaluation), greater than 30 percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1991
to February 1993. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from
an August 2010 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to an
increased rating for bronchial asthma.

The Veteran requested a hearing before the Board, and this hearing was scheduled for February 2012.  However, the Veteran failed to appear for this hearing and has not presented good cause for doing so.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2013).

In July 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran is seeking a higher rating for the service-connected bronchial asthma, which is currently rated as 30 percent disabling, based on being prescribed a systematic corticosteroid (Asmanex).  The Veteran also contends that his symptoms have worsened since the most recent VA examination.  See August 2012 Representative Statement.  The Veteran last underwent a VA examination in conjunction with his bronchial asthma in July 2010, over three years ago.  

Because the Veteran's last VA examination was completed over three years ago and based upon the Veteran's testimony of an increase in severity of his symptoms, the Board finds that a remand for a new VA examination is necessary to assess the current severity of the Veteran's service-connected bronchial asthma.  Any current VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any current VA treatment records dated from July 2013, the date of the most recent VA treatment records of record.

2.  Schedule the Veteran for an examination to assess the severity of the service-connected bronchial asthma.  

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file must be reviewed by the VA examiner in connection with the examination.

3.  Thereafter, the issue of increased rating for the Veteran's bronchial asthma should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


